 



Exhibit 10.62
SECOND AMENDMENT
TO
COLLABORATION AND FACILITIES AGREEMENT
     This SECOND AMENDMENT (“Second Amendment”) is hereby entered into as of
January 1, 2006 (the “Second Amendment Effective Date”), by and between Portola
Pharmaceuticals, Inc. (“Portola”) and Cytokinetics, Inc. (“Cytokinetics”)
(collectively, the “Parties”). Terms used in this Second Amendment and not
otherwise defined herein shall have the meanings given to them in the Agreement
(as defined below).
RECITALS
     A.     Portola and Cytokinetics are parties to the Collaboration and
Facilities Agreement dated August 19, 2004, as previously amended March 24, 2005
(the “Agreement”).
     B.     The Parties wish to extend the Term and amend certain terms and
conditions of the Agreement, all as described in more detail herein below.
AGREEMENT
     NOW, THEREFORE, the Parties agree as follows:

  1.   Assistance. As requested by Cytokinetics and as reasonably practicable,
Portola shall cause its employees, [***] and [***], to assist Cytokinetics in
the design, development and setup of the Cytokinetics’ [***] to be located at
256 East Grand Avenue, South San Francisco, California (the “CK [***]”) and the
Cytokinetics [***] program.     2.   Deletion of Certain Terms. Sections 1(a),
1(b), 1(n), 1(p), 1(s), 1(y), 1(jj), and 1(ll) of the Agreement are hereby
deleted.     3.   Amendment of Section 1(o). Section 1(o) of the Agreement is
hereby replaced with the following:         ““Direct Cytokinetics Costs” means
the cost of specific items (e.g., reagents, special [***], [***], equipment,
etc.) purchased at Cytokinetics’ written request and used solely for the
Collaboration and/or by or on behalf of Cytokinetics. Direct Cytokinetics Costs
shall exclude Replacement [***] Purchases, [***] Costs and General Lab Operating
Costs.”     4.   Amendment of Section 1(mm). Section 1(mm) of the Agreement is
hereby replaced with the following:         ““Term” shall have the meaning set
forth in Section 13.”     5.   Addition of Section 1 (pp). The following
definition is added as Section 1(pp) to the Agreement:         ““Replacement
[***] Purchases” means one hundred percent (100%) of the actual direct cost of a
[***] purchased by Portola to replace a [***] used under the Collaboration where
the need to replace such [***] is the result of the lack of [***] of a
Cytokinetics [***] being studied [***] under the Collaboration.”     6.  
Amendment of Section 2(d)(i). Section 2(d)(i) of the Agreement is hereby
replaced with the following:

 

***   Confidential treatment request pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



        “Subject to the terms of this Agreement, Portola shall provide the
following services to Cytokinetics, to the extent reasonably requested by
Cytokinetics and agreed in writing by Portola, with at least the same level of
priority as Portola’s own studies of a similar nature: (A) oversee studies
conducted at the Master Premises hereunder; (B) conduct studies [***] (e.g.,
[***], [***] and [***] studies) as described in the Research Plan in
collaboration with or on behalf of Cytokinetics Personnel; provided that, unless
requested by Cytokinetics in advance in writing, Portola shall not conduct more
than two (2) such studies per month; (C) conduct studies [***] (e.g., [***]
studies with [***]) as described in the Research Plan in collaboration with or
on behalf of Cytokinetics Personnel; and (D) support [***] and [***] analyses
for all studies conducted by Portola hereunder.”     7.   Amendment of
Section 2(d)(ii). Section 2(d)(ii) of the Agreement is hereby replaced with the
following:         “Subject to the terms of this Agreement, Portola shall:
(A) provide Cytokinetics with [***], [***] and related support for a [***] of
[***] to [***] ([***]-[***]) [***] required for the studies and tasks described
in the Research Plan; and (B) provide Cytokinetics Personnel with access to and
use of the appropriate rooms within Portola’s [***] in the Master Premises, if
available, for the conduct of the studies and tasks described in the Research
Plan, including without limitation studies [***] (e.g., [***], [***] and [***]
studies) by Cytokinetics Personnel.”     8.   Amendment of Section 2(d)(iii).
Section 2(d)(iii) of the Agreement is hereby replaced with the following:      
  “Subject to the terms of this Agreement, Portola agrees, and shall ensure that
the Portola Personnel complete diligently the obligations of Portola as set
forth in the Research Plan in accordance with the specifications specified
therein. Portola Personnel will report the results of their efforts under the
Collaboration to Cytokinetics in a timely manner using a mutually agreed
reporting format. In connection with the services performed hereunder, Portola
shall ensure that the Portola Personnel who perform such services shall maintain
laboratory notebooks, records and data (“Records”) in accordance with good
laboratory and research practices. All Records shall be the sole property of
Cytokinetics, and shall be treated in all respects as Cytokinetics Information,
as provided for in Article 7. All Records shall be delivered to Cytokinetics
upon expiration or termination of this Agreement as provided for in Article 14.”
    9.   Amendment of Section 3(a). Section 3(a) of the Agreement is hereby
replaced with the following:         “Beginning as of the Second Amendment
Effective Date, Portola hereby grants to Cytokinetics, subject to the terms and
conditions of this Agreement: (i) the right to use the [***] located within
Rooms G127, G129, G130, G131, G132, G134, G135, G136, G137, G138, G139, G141,
G142, G143, G144, G145, G146, G147, G148, G149, G150, G151, G152, G153, G154 and
G155 of the Master Premises (collectively the “Lab Space”); (ii) a license to
use the Common Areas located in the Master Premises to the extent reasonably
necessary for Cytokinetics to utilize the Lab Space; (iii) the right of ingress
to and egress from the Master Premises along existing driveways, roads or paths;
and (iv) the right to use the Personal Property. The Lab Space and the Common
Areas shall be collectively referred to as the “Licensed Premises”. The Lab
Space is depicted on Exhibit B attached hereto and incorporated herein by this
reference. Cytokinetics’ licenses and rights described in this Section 3(a)
shall be non-exclusive. Portola shall provide electricity, water, heating,
ventilating and air conditioning to the Licensed Premises at the levels required
for the uses permitted herein.”

 

***   Confidential treatment request pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



    10.   Amendment of Section 3(b). Section 3(b) of the Agreement is hereby
replaced with the following:         “Cytokinetics hereby expressly acknowledges
and agrees to the following: (i) the Licensed Premises shall not be used by
Cytokinetics for any purpose other than to conduct the studies and tasks
described in the Research Plan or as allowed by the Sublease, whichever is
stricter, and that Cytokinetics shall use the Licensed Premises in full
compliance with the restrictions of the stricter of this Agreement or the
Sublease; (ii) Cytokinetics Personnel shall not enter any portion of the Master
Premises other than the Licensed Premises; (iii) Portola shall have priority
access to, and use of, the Lab Space, and Cytokinetics shall have access to the
Lab Space on an “as available” basis, provided that Portola shall use reasonable
efforts to accommodate Cytokinetics’ need for such Lab Space; (iv) Cytokinetics
has no right, title or interest in or to any of the Licensed Premises other than
as expressly set forth herein and that the license hereby granted does not grant
an estate in the Licensed Premises; (v) Cytokinetics shall not allow more than
[***] ([***]) Cytokinetics Personnel in the Licensed Premises at any single
time; and (vi) Cytokinetics shall allow only Cytokinetics Personnel into the
Licensed Premises and shall not allow any invitees into the Licensed Premises
without prior notice to Portola.”     11.   Amendment of Section 3(c). Section
3(c) of the Agreement is hereby replaced with the following:        
“Cytokinetics may only use the Lab Space with Portola’s prior verbal or written
permission. Cytokinetics agrees that the use of the Licensed Premises by
Cytokinetics Personnel shall not interfere with Portola’s use of the Master
Premises (other than reasonable interference caused by Cytokinetics’ use of the
balance of the Licensed Premises in accordance with this Agreement) or any other
tenant’s use of the Master Premises (other than reasonable interference caused
by Cytokinetics’ use of the balance of the Licensed Premises in accordance with
this Agreement).”     12.   Amendment to Section 3(e). Section 3(e) of the
Agreement is hereby replaced with the following:         “During the term of
this Agreement, Cytokinetics shall not make any alterations or improvements to
the Licensed Premises or the Master Premises without the prior written consent
of Portola, which consent may be withheld in Portola’s sole and absolute
discretion.”     13.   Amendment of Section 4(a). Section 4(a) of the Agreement
is hereby replaced with the following:         “(a) Fees.

     (i)     In consideration of the services provided by Portola under this
Agreement, and beginning as of the Second Amendment Effective Date, Cytokinetics
shall pay to Portola, an amount equal to the sum of the following: (1) the
Infrastructure Fee (as defined below); (2) the [***] Study Fees (as defined
below); (3) the Direct Cytokinetics Costs; and (4) the Replacement [***]
Purchases. Notwithstanding the foregoing, in the event Portola does not maintain
throughout any given month a [***] of at least [***] ([***]) [***] for use on
behalf of Cytokinetics in connection with this Agreement, then the
Infrastructure Fee for such month shall be reduced by [***] dollars ($[***]).
          (1)     The “Infrastructure Fee” to be charged to Cytokinetics is
[***] dollars ($[***]) per month (subject to reduction as described in
Section 4(a)(i) above) and covers all costs for services provided by Portola in
such month relating to [***], [***] and related support and maintenance
(including maintenance of a [***] of [***] to [***] ([***]-[***]) [***] for use
on behalf of Cytokinetics), equipment for the conduct of studies (including
[***] and [***] equipment), access and use by Cytokinetics Personnel of
Portola’s [***] in the Master Premises, participation of [***] and [***] in a
minimum of [***] ([***]) meetings per month with Cytokinetics Personnel and
their
 

***   Confidential treatment request pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



consultation to Cytokinetics, and participation of [***] and [***] in the design
of the CK [***] and setting up Cytokinetics’ [***] program (as described in
Paragraph 1 of this Second Amendment).
     (ii)     In the event that the Parties agree to conduct any [***] studies
or perform any related tasks in accordance with the Research Plan, then Portola
shall propose a flat fee (an “[***] Study Fee”) for such [***] study or task
based upon the protocol provided by Cytokinetics. If the proposed [***] Study
Fee is acceptable to Cytokinetics, the Parties shall agree to such fee in
writing, and Portola shall thereafter be obligated to perform such study in
accordance with the protocol therefor. Solely for planning purposes, the
following non-binding estimates of [***] Study Fees for certain types of [***]
studies, including the [***] Study Fee, the [***] Study Fee, the [***] Study
Fee, the [***] Study Fee, the [***] Study Fee and the [***] Study Fee, are set
forth below.
          (1)     The “[***] Study Fee” to be charged to Cytokinetics for each
study [***] conducted by Portola pursuant to this Agreement is approximately
[***] dollars ($[***]), and covers all costs for the conduct of such study by
Portola, including support of [***] and [***] analyses.
          (2)     The “[***] Study Fee” to be charged to Cytokinetics for each
[***] study with [***] conducted by Portola pursuant to this Agreement is
approximately [***] dollars ($[***]), and covers all costs for the conduct of
such study by Portola, including support of [***] and [***] analyses.
          (3)     The “[***] Study Fee” to be charged to Cytokinetics for each
[***] study [***] conducted by Portola pursuant to this Agreement is
approximately [***] dollars ($[***]), and covers all costs for the conduct of
such study by Portola, including support of [***] and [***] analyses.
          (4)     The “[***] Study Fee” to be charged to Cytokinetics for each
[***] study [***] conducted by Portola pursuant to this Agreement is
approximately [***] dollars ($[***]), and covers all costs for the conduct of
such study by Portola, including support of [***] and [***] analyses.
          (5)     The “[***] Study Fee” to be charged to Cytokinetics for each
study involving [***] and [***] conducted by Portola pursuant to this Agreement
is approximately [***] dollars ($[***]), and covers the costs for the conduct of
such study by Portola, including support of [***] and [***] analyses.
          (6)     The “[***] Study Fee” to be charged to Cytokinetics for each
[***] study [***] conducted by Portola pursuant to this Agreement is
approximately [***] dollars ($[***]), and covers the costs for the conduct of
such study by Portola, including support of [***] and [***] analyses.
     (iii)     Notwithstanding anything herein to the contrary, Portola shall
not charge Cytokinetics more than once for any given cost and no cost shall be
included in more than one of the following: Infrastructure Fee, the Direct
Cytokinetics Costs, and the [***] Study Fees.
     (iv)     Following each month of the Term beginning after the Second
Amendment Effective Date, Portola shall provide Cytokinetics a detailed invoice
for: (1) the Infrastructure Fee for such month; (2) the Direct Cytokinetics
Costs incurred by Portola for such month; (3) the Replacement [***] Purchases
for such month; and (4) the [***] Study Fees for the
 

***   Confidential treatment request pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



[***] studies completed in such month. Cytokinetics shall pay to Portola the
amounts set forth in each such invoice as provided to Cytokinetics on a monthly
basis within thirty (30) days of its receipt thereof or the end of the month in
which Cytokinetics receives such invoice, whichever is later. Cytokinetics shall
have the right, at its expense, exercisable upon reasonable prior written notice
to Portola, once per calendar quarter during the Term and once after the Term,
to inspect at Portola’s office during normal business hours Portola’s records as
they relate to the amounts payable by Cytokinetics under this Agreement. Portola
shall refund to Cytokinetics any overpayment identified by such inspection
within thirty (30) days of request by Cytokinetics. The amounts payable to
Portola under this Section 4(a) shall be payable, without demand (other than the
invoice described in this Section 4(a)) or offset, in lawful money of the United
States. If this Agreement terminates or expires on any date which is not the
first day of a calendar month, the amounts payable to Portola under this Section
4(a) for such month shall be prorated based on the number of days in the
applicable calendar month.

  14.   Amendment of Section 9(b). Section 9(b) of the Agreement is hereby
replaced with the following:         “Condition of Personal Property. Except as
expressly set forth herein, Cytokinetics accepts the Personal Property in its
AS-IS condition, and Cytokinetics acknowledges and agrees that Portola has made
no representation or warranty of any kind, express or implied, with respect to
the design, operation or condition of the Personal Property or any part thereof,
or its fitness for a particular purpose. Cytokinetics shall take no action that
causes any existing warranty covering all or any portion of the Personal
Property to be invalidated (other than properly using the Personal Property as
permitted under this Agreement), and Cytokinetics agrees to use the Personal
Property in a manner so as not to damage the Personal Property throughout the
Term hereof (subject to wear and tear from use authorized herein). Cytokinetics
expressly acknowledges and agrees that Portola shall have priority access to,
and use of the Personal Property, and Cytokinetics shall have access to the
Personal Property on an “as available” basis, provided that Portola shall use
reasonable efforts to accommodate Cytokinetics’ need to use such Personal
Property and Cytokinetics shall have the right to use the Personal Property
specifically designated for use by Cytokinetics at all times and Cytokinetics
shall have the right to use the Personal Property located in the Lab Space as
part of Cytokinetics’ use of the Lab Space as described in Section 3(a) above.
Upon the expiration or earlier termination of this Agreement, the Personal
Property shall be surrendered to Portola in its then, as-is condition, damage
caused by Cytokinetics excepted. The Personal Property shall remain the property
of Portola, and Cytokinetics shall have no right, title or interest therein
except the right to use set forth in Section 2(a).”     15.   Amendment of
Section 9(c). Section 9(c) of the Agreement is hereby replaced with the
following:         “Cytokinetics shall not damage the Licensed Premises. Except
as set forth in the immediately preceding sentence, Portola shall be solely
responsible for maintaining the Licensed Premises, the Personal Property, and
the building systems servicing the Licensed Premises, in good, clean condition
and in compliance with all laws, including making or causing the Landlord to
make all necessary repairs and replacements.”     16.   Amendment of Section 13.
Section 13 of the Agreement is hereby replaced with the following:        
“Term. The term of this Agreement shall begin on the Effective Date and end on
December 31, 2006 (the “Term”).”     17.   Amendment to Section 14(f)(iii).
Section 14(f)(iii) of the Agreement is hereby replaced with the following:      
  “Survival. The terms and provisions of the following Articles and Sections
shall survive any expiration or termination of this Agreement: Articles 1, 2, 5,
7, 12 and 15; and Sections 4(d)

 

***   Confidential treatment request pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



        (for the period set forth therein), 6(b)-6(g), 8(b) (solely with respect
to the claims arising during the Term), 9(b) and 14(f).”     18.   Amendment of
Exhibit D. Exhibit D to the Agreement and all references thereto in the
Agreement are hereby deleted.     19.   Amendment of Exhibit E. Exhibit E to the
Agreement shall be replaced by Exhibit E-1 set forth in Schedule A to this
Second Amendment.   20.   Effectiveness. This Second Amendment shall be
effective upon the Second Amendment Effective Date, subject to the signing by
both Parties.     21.   Miscellaneous.

     (a)     Entire Agreement. The Agreement, as modified by, and together with,
this Second Amendment, is the entire agreement between the Parties with respect
to the subject matter of the Agreement. Except as specifically set forth in this
Second Amendment, the relationship between the parties with respect to the
subject matter of the Agreement continues to be governed by the terms of the
Agreement, the provisions of which remain in full force and effect. In the event
of a conflict between the terms of the Agreement and the terms of this Second
Amendment, the terms of this Second Amendment control. This Second Amendment is
not intended to confer any rights or remedies hereunder upon any person other
than the Parties.
     (b)     Counterparts. This Second Amendment may be executed in
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one instrument.
     IN WITNESS WHEREOF, this Second Amendment has been executed by the Parties
hereto to be effective as of the Second Amendment Effective Date.

                      PORTOLA PHARMACEUTICALS, INC.       CYTOKINETICS, INC.    
 
                   
By:
  /s/ Charles Homcy       By:   /s/ Robert I. Blum    
 
                   
 
                   
Name:
  Charles Homcy       Name:   Robert I. Blum    
 
                   
 
                   
Title:
  CEO       Title:   President    
 
                   
 
                   
Date:
  3/17/06       Date:   3/16/06    
 
                   

 



--------------------------------------------------------------------------------



 



SCHEDULE A TO SECOND AMENDMENT
Exhibit E-1
Research Plan

1.   Portola will conduct [***] activities for Cytokinetics in support of [***]
studies for the Cytokinetics Research and Development Programs [***] (as
determined by the Research Committee): [***], [***] and [***]. Study [***] will
be [***] using [***], [***], [***] or [***] of [***] and [***] will be obtained
and provided to Cytokinetics for further analysis.   2.   Portola and
Cytokinetics will work collaboratively on [***], [***] and [***] associated with
studies conducted by Portola Personnel under the Cytokinetics Research and
Development Programs.   3.   Cytokinetics and Portola will work together to
conduct collaborative studies related to the Cytokinetics Research and
Development Programs and in line with Portola’s expertise. These studies may
include:

  a.   [***] and [***] studies using [***] and [***].     b.   [***] studies
with [***] to be provided to Portola by Cytokinetics or Cytokinetics’ designee.
    c.   [***] studies.     d.   [***] studies [***].     e.   [***] and [***].
    f.   [***] studies.     g.   General [***], [***] and/or [***] as required
and deemed appropriate by the Research Committee.

 

***   Confidential treatment request pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 